Jenkins, Justice,
dissenting. . While I do not agree to the doe*511trine that what may not be a nuisance per se can not become a nuisance when established in a residence neighborhood (McGowan v. May, 186 Ga. 79, 196 S. E. 705; Poole v. Arnold, 187 Ga. 734, 742, supra), I nevertheless recognize that this court has committed itself to a ruling that a filling-station and garage, when carried on in a proper and orderly way in a residence neighborhood, does not by reason of its location become a nuisance. Standard Oil Co. v. Kahn, 165 Ga. 575 (supra); Morrow v. Atlanta, 162 Ga. 228 (supra); Howell v. Board of Commissioners of Quitman, 169 Ga. 74 (3) (supra); City of Hawkinsville v. Williams, 185 Ga. 396, 399 (195 S. E. 162). However, even though a properly conducted service station and garage, erected in a residence neighborhood, may not by reason of its location constitute a nuisance, it is my opinion that under the ruling in Warren Co. v. Dickson, 185 Ga. 481, 484 (supra), such an establishment may become a nuisance per accidens, if operated even in a usual and orderly way, at times and at hours which would naturally disturb the sleep and rest of normal people. Accordingly, I can not concur in the ruling that a service-station and garage, located in a residence community, can be operated in a normal manner at any and all hours of the night without becoming a nuisance. This I construe to be the effect of the majority holding.